107 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry FORKER, Plaintiff-Appellant,v.Ron ANGELONE;  Karl Sannicks;  George Deeds;  ErltonLawrence;  Gary True, Defendants-Appellees.
No. 96-16271.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Nevada state prisoner Larry Forker appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated when prison officials confiscated a pair of overalls sent to him in a holiday package.  We affirm for the reasons stated by the district court in its Order filed on September 30, 1994.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We reject as frivolous Forker's contention that the district court erred by granting summary judgment without allowing him the opportunity to conduct discovery, as the record indicates the district court instructed Forker to file a motion for discovery if he needed any items to controvert the motion for summary judgment, and Forker declined to file such a motion